1. Freedom of information in Italy and other Member States of the European Union (vote)
(PT) Mr President, I would like to ask for the floor under Rule 157(1) of the Rules of Procedure in order to speak about the second draft amendment, presented by the Group of the European People's Party (Christian Democrats), to the joint motion for a resolution on freedom of information in Italy and other Member States.
This proposed amendment brings shame on the European Parliament and, in the name of the truth, it should not be debated, still less voted upon. Its premises are false and are based on a mere fallacy dreamed up by Portuguese political parties during the electoral campaign. They were given the correct response by Portuguese voters.
However, an unquestionable truth (and I have the evidence here to prove it) is that the MEP who has tabled this amendment showed his intolerance and inquisitorial mindset yesterday on his website, by calling for the writer José Saramago, the Nobel Prize-winner for literature, to renounce his Portuguese nationality. It seems pretty clear who is attacking freedom of opinion.
Mr President, in accordance with Rule 147 of the Rules of Procedure, I should like to remind you that, in the debate on human rights in the world in 2007, this House decided not to do as the Group of the European People's Party (Christian Democrats) proposed and make reference to persons who represent high civil or religious institutions for the purposes of strengthening political arguments.
We therefore ask you to adopt the same measure with regard to the amendments to our resolution tabled by the PPE Group, which make explicit reference to the President of the Italian Republic, Giorgio Napolitano.
Mr Sassoli, you raised the issue of inadmissibility, under Rule 147 of the Rules of Procedure. As a result, the Presidency, namely President Buzek, has examined this matter in depth, as you can imagine. He has based his analysis on the following principles. First of all, the amendments to which you refer, namely Amendments 7, 8 and 9, are directly related to the text which they intend to modify. Secondly, they do not aim to delete or replace the entire text. Neither do they alter various paragraphs in the text nor can it be claimed that they do not affect all the language versions.
Therefore, in strict application of the provisions of Rule 147, the President is of the opinion that they fulfil all the relevant admissibility criteria. Thus, the President has decided that they are admissible.
With respect to the reference to President Napolitano, who is a former, much-loved colleague, there is a precedent which allows us to include the names of people, of politicians, in our texts.
Mr Sassoli, if you wish to proceed with your request, there are, of course, other courses of action open to you, under the Rules of Procedure, such as an oral amendment or, of course, a vote against the above-mentioned amendments.
Mr President, I fully agree with the Presidency's interpretation regarding the amendments. I have an oral amendment, therefore we will keep all of the amendments and propose that we simply delete the name and surname of the President of the Italian Republic.
Therefore, in accordance with our standard practice, my proposal is not to include the reference to individuals and to delete 'Giorgio Napolitano', leaving the amendments and the option to vote on those amendments. I feel that this will enable us to convey in some way the sense of respect that we have for the President of the Italian Republic, who clearly said what he said and who was referred to in the debate by all of the speakers from all of the political groups.
Mr President, having noted the Presidency's decision on the admissibility of these amendments, I would simply ask the authors of these amendments to withdraw them for the sake of political expediency.
I do not believe that failing to mention the name and surname of the President of the Italian Republic will change a great deal, given that it is the President of the Italian Republic who is the subject of these amendments. I think this is something of a ritual where our work is concerned; I have never seen MEPs from other countries cite the Queen of England or the President of Germany in our resolutions for what may appear to be exploitative reasons. Therefore, I would simply ask that Amendments 7, 8 and 9 to the resolution be withdrawn.
Mr Sassoli, given that you asked this question, and that Mr Mauro has put forward a proposal in response to yours, would you like to take the floor, in order to reply?
Mr President, we are in favour of deleting the name and surname of our Italian President. Naturally, we will vote against those amendments.
In that case, we will withdraw the name and surname of the Italian Head of State.
- Before the vote on paragraph 3:
(PT) Mr President, my oral amendment is as follows: regrets and deplores the influence wielded by the Portuguese Socialist Government, which has led to the decision to terminate the programme Jornal Nacional on the Portuguese television channel TV1, and notes that this decision is now under investigation by the Portuguese Regulatory Authority.
Mr President, I would like to remind the House that the European Parliament should not accept resolutions which apply double standards. This is why I am quoting an example from my country - from Hungary - where the Finance Minister filed criminal proceedings against a journalist because he did not like what he was writing about him.
This is why I think that mentioning the Italian Prime Minister in your text filing lawsuits against Italian and European newspapers and not mentioning this case - I think what happened in Hungary is more serious - applies a double standard. So I would call on our colleagues on the Left here not to vote against this amendment because that would only demonstrate and make clear that your activity is nothing but a show - a show bullying the Prime Minister of a country where there is no Left.
(Applause)
The Government is not from your family, but you do not accept the same standards when there is a Socialist government. So the amendment follows along the right lines.
(Applause)
'whereas the European Parliament shall not accept double standards; whereas, in order to put political pressure on journalists disclosing corruption cases linked to high-ranking officials and ruling party politicians, the Government administration in Hungary has recently introduced steps to launch criminal proceedings against such members of the media;' - namely Mr Tamás Pindroch, the journalist from the Magyar Hírlap - 'whereas bearing in mind in particular that criminal proceedings were launched against the journalist who was investigating the scandals of a high-ranking former member of the government and one of the candidates for European Commissioner; whereas this has resulted in an atmosphere where the press is under political pressure in Hungary'.
I ask you to support this amendment in order to keep your credibility. It might make it clear that you are not bullying a particular person whom you do not like and who does not share your political views, but you really are supporting the freedom of the press in Europe.
(The oral amendment was not accepted)
That concludes the vote.
(IT) Mr President, I have taken the floor to inform you of a very serious event, which has nothing to do with this vote and on which I call on the Presidency of Parliament to obtain information as quickly as possible, so that we may take action to defend our prerogatives and immunities.
This morning, officers from the Italian police force forced their way into the private residence of a Member of our delegation, while he was here in Strasbourg. He therefore had to hurriedly leave Strasbourg to return to his residence on the order of the Italian courts, which ordered the search of an MEP, that is to say of the private residence of an MEP, in clear breach of the fundamental aspects of our prerogatives and immunities.
I am simply asking for Parliament and the Presidency to verify whether the initiative taken by the courts and the Italian police force with regard to Mr Mastella constitutes a disrespectful act and an extreme violation of the terms of our immunity.
The Presidency will address this issue in order to unequivocally defend our privileges and immunity.
Mr President, I hope that a previous unfortunate vote on a Lithuanian law that has yet to come into being has helped many colleagues understand the danger, which has to be prevented, of the European Union turning into the Soviet Union.